EXHIBIT STOCK PURCHASE AGREEMENT among LINCOLN TECHNICAL INSTITUTE, INC., NN ACQUISITION, LLC, BRAD BARAN, UGP EDUCATION PARTNERS, LLC, MERION INVESTMENT PARTNERS, L.P. and, for certain limited purposes only, UGPE PARTNERS, INC. Dated as of January 20, 2009 TABLE OF CONTENTS Page ARTICLE I DEFINITIONS Section 1.01 Certain Defined Terms 1 Section 1.02 Definitions 11 Section 1.03 Interpretation and Rules of Construction 12 ARTICLE II PURCHASE AND SALE Section 2.01 Purchase and Sale of the Shares 13 Section 2.02 Purchase Price 13 Section 2.03 Closing 13 Section 2.04 Deliveries by the Sellers 13 Section 2.05 Deliveries by the Purchaser 14 Section 2.06 Adjustment of Purchase Price 15 Section 2.07 Escrow 17 Section 2.08 Withholding 17 ARTICLE III REPRESENTATIONS AND WARRANTIES OF THE SELLERS AND UGPE Section 3.01 Organization, Authority and Qualification 17 Section 3.02 Subsidiaries 20 Section 3.03 Capitalization 20 Section 3.04 No Conflict 21 Section 3.05 Governmental Consents and Approvals 21 Section 3.06 Financial Information; Books and Records; No Undisclosed Liabilities 22 Section 3.07 Receivables 23 Section 3.08 Conduct in the Ordinary Course; Absence of Certain Changes, Events and Conditions 23 Section 3.09 Litigation 26 Section 3.10 Compliance with Laws 26 Section 3.11 Environmental and Other Permits and Licenses; Related Matters 26 Section 3.12 No Preferential Rights 28 Section 3.13 Material Contracts 28 Section 3.14 Intellectual Property 30 Section 3.15 Real Property 31 Section 3.16 Tangible Personal Property 33 Section 3.17 Employee Benefit Matters 33 Section 3.18 Labor Matters 35 Section 3.19 Assets 36 Section 3.20 Student Lists 36 Section 3.21 Student Financial Records 37 Section 3.22 Certain Interests 37 Section 3.23 Taxes 37 Section 3.24 Insurance 38 Section 3.25 Educational Approvals 39 Section 3.26 Compliance with Educational Laws 39 Section 3.27 Employees 47 Section 3.28 Certain Business Practices 47 Section 3.29 Brokers 48 Section 3.30 No Other Representations 48 ARTICLE IV REPRESENTATIONS AND WARRANTIES OF PARENT AND THE PURCHASER Section 4.01 Organization, Authorization and Qualification of the Parent and the Purchaser 48 Section 4.02 No Conflict 49 Section 4.03 Governmental Consents and Approvals 50 Section 4.04 Litigation 50 Section 4.05 Financing 50 Section 4.06 Brokers 50 Section 4.07 No Other Representations 50 ARTICLE V ADDITIONAL AGREEMENTS Section 5.01 Conduct of Business Prior to the Closing 50 Section 5.02 Access to Information 51 Section 5.03 Regulatory and Other Authorizations; Notices and Consents 52 Section 5.04 Notice of Developments 53 Section 5.05 No Solicitation or Negotiation 54 Section 5.06 Use of Intellectual Property 54 Section 5.07 Intercompany Arrangements 54 Section 5.08 Payments on Behalf of Affiliates 54 Section 5.09 Employees 55 Section 5.10 Non-Competition 55 Section 5.11 Payment Obligations 55 Section 5.12 Reimbursement of Restricted Cash 55 Section 5.13 Preferred Stock 56 Section 5.14 UGPE Guarantee 56 Section 5.15 December 31, 2008 Financials 56 Section 5.16 Further Action 56 ARTICLE VI TAX MATTERS Section 6.01 Indemnity 56 Section 6.02 Returns and Payments 57 Section 6.03 Refunds 58 Section 6.04 Contests 58 Section 6.05 Time of Payment 59 Section 6.06 Tax Cooperation and Exchange of Information 59 Section 6.07 Conveyance Taxes 60 Section 6.08 Amended Tax Returns 60 Section 6.09 Tax Covenants 61 Section 6.10 Miscellaneous 61 ii ARTICLE VII CONDITIONS TO CLOSING Section 7.01 Conditions to Obligations of the Sellers 62 Section 7.02 Conditions to Obligations of the Parent and the Purchaser 62 ARTICLE VIII INDEMNIFICATION Section 8.01 Survival of Representations and Warranties 63 Section 8.02 Indemnification by the Sellers 64 Section 8.03 Indemnification by the Parent and the Purchaser 65 Section 8.04 Limits on Indemnification 65 Section 8.05 Indemnification Procedures 66 Section 8.06 Distributions from Escrow Account 67 Section 8.07 Sellers’ Representative 67 ARTICLE IX TERMINATION, AMENDMENT AND WAIVER Section 9.01 Termination 69 Section 9.02 Effect of Termination 70 Section 9.03 Amendment 70 Section 9.04 Waiver 70 ARTICLE X GENERAL PROVISIONS Section 10.01 Expenses 70 Section 10.02 Notices 70 Section 10.03 Public Announcements 72 Section 10.04 Severability 72 Section 10.05 Entire Agreement 72 Section 10.06 Assignment 73 Section 10.07 No Third Party Beneficiaries 73 Section 10.08 Governing Law 73 Section 10.09 Waiver of Jury Trial 73 Section 10.10 Specific Performance 73 Section 10.11 Headings 73 Section 10.12 Counterparts 74 Section 10.13 Exhibits and Disclosure Schedule 74 Exhibits Exhibit A – Form of Assignment of Lease Exhibit B – Form of General Release iii STOCK PURCHASE AGREEMENT (this “Agreement”), dated as of January 20, 2009, among LINCOLN TECHNICAL INSTITUTE, INC., a New Jersey corporation (the “Parent”), NN ACQUISITION, LLC, a Delaware limited liability company and wholly owned subsidiary of the Parent (the “Purchaser”), BRAD
